Citation Nr: 0018335	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Skin cancer was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active duty, 
and its incurrence during service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
1991), 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained. 

Service connection may be established for disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service incurrence of a malignant 
tumor may be presumed if it is manifested to a degree of 10 
percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran contends that service connection is warranted for 
skin cancer because it developed as a result of severe 
sunburns that he sustained to his face and hands during a 
twelve week course at the Medical Field Service School at 
Fort Sam Houston, Texas.  The appellant maintains that many 
of the school courses were held outside, and that he did not 
go to sick call for any treatment for his skin.  He asserts 
that after Texas, he primarily worked indoors at Fort Sill, 
Oklahoma, but that he engaged in some outside activities as 
well.  The veteran contends that he sought treatment for skin 
cancers from a private physician, Helen Jane Hare, M.D., in 
1955 but that records of that treatment are no longer 
available.  

The veteran's DD 214s for his periods of active service 
reflect that his military occupational specialty was that of 
a surgical technician and that his civilian occupation was a 
farmer.  It was also noted that the veteran had attended the 
Medical Field Service School at Fort Sam Houston, Texas.  

There is no evidence of skin cancer in service medical 
records, and no post-service medical evidence documenting the 
presence of skin cancer until many years after the veteran's 
discharge from service. 

A March 1999 report by Roger S. Knutson, M.D., reflects that 
he had treated the veteran since 1995 for skin cancers.  Dr. 
Knutson noted that the appellant had a family history of skin 
cancer, and that over the years, he had had several skin 
cancers removed from his face.  Dr. Knutson indicated that 
the veteran reported having a long history of aggressive 
destructive skin cancers.  He reported that the appellant had 
the type of skin that burned and rarely tanned, and that he 
had been exposed to a significant amount of sun over the 
years, especially in Texas during military training.  The 
veteran recounted having sustained severe sunburns during 
service.  It was the opinion of Dr. Knutson that the 
veteran's excessive sun exposure, including severe burns 
incurred during military training in Texas, was a major 
contributor to his cancers.  

The veteran provided testimony in support of his claim at a 
March 1999 videoconference hearing before an RO hearing 
officer.  

In May 1999, the veteran was afforded a VA skin examination.  
At that time, the VA examiner indicated that she had reviewed 
the veteran's claims files, to include the March 1999 
statement of Dr. Knutson.  The veteran indicated that he 
first developed skin cancer in the 1950's and that he 
believed that it was due to sun exposure during a twelve week 
medical course at Fort Sam Houston, Texas.  He recounted that 
many of the courses were held outside and that he received 
sunburns to his face and hands, but that that he did not go 
to sick call for any treatment.  He reported that after he 
left Fort Sam Houston, Texas, he primarily worked indoors at 
Fort Sill, Oklahoma, but that he engaged in some outdoor 
duties as well.  The veteran reported that while serving in 
Tokyo, Japan during the Korean War, he worked indoors in a 
hospital.  The veteran did not recall any sunburns during his 
tour of duty in Japan.  

The VA examiner also noted that the veteran had worked on his 
family farm as a farmhand both prior to and after service, 
and that this was noted on his service enlistment records.  
The appellant could not recall any major sunburns during his 
farming years.  He reported being sun sensitive.  The veteran 
related that he never wore cowboy hats because he found them 
to be hot.  In addition, the veteran related that at some 
point, he could not provide an exact time frame, he limited 
his sun exposure, including recreational activities.  The 
examiner noted that the veteran was of German and Russian 
descent.  After an examination of the skin, a diagnosis of 
multiple skin cancers was entered by the examining physician.  
The examiner further expounded that the veteran had very fair 
skin, which placed him at a considerably higher risk of skin 
cancer.  It was the opinion of the VA examiner that the 
preponderance of the appellant's sun exposure occurred in his 
occupational years, prior to and subsequent to his military 
service, and that the sun exposure he sustained during the 
spring weeks in Texas was insufficient to be the major cause 
of his skin cancers.  In support of her conclusion, the 
examiner expounded that the amount of time the appellant 
spent farming and ranching far exceeded the amount of time he 
spent in Texas during service. 

The medical evidence of a nexus between service and the 
veteran's skin cancer is limited to the March 1999 statement 
of Dr. Knutson.  Dr. Knutson stated that excessive sun 
exposure, including that during the veteran's service in San 
Antonio, Texas, was a major contributing factor to his skin 
cancers, but he provided no support of his conclusion.  
Moreover, he did not assess the likelihood that the in-
service sun exposure, as opposed to the combination of 
approximately 12 weeks of claimed excessive sun exposure in 
service and the many years of excessive sun exposure before 
and after service, played a material causal role in the 
development of skin cancer.  

On the other hand, the VA examiner reviewed the veteran's 
entire claims files, including the opinion of Dr. Knutson, 
and provided reasoning for her conclusion that the 
preponderance of the appellant's sun exposure occurred in his 
occupational years, prior to and subsequent to his military 
service, and that the sun exposure he sustained during the 
spring weeks in Texas was insufficient to be the major cause 
of his skin cancers.  Therefore, the Board has found the 
opinion of the VA examiner to be of greater probative value 
than that of Dr. Knutson.  

The Board has considered the representative's February 2000 
argument that the VA examiner was inappropriately influenced 
by the RO's opinion request because the request indicated 
that there was no evidence of treatment for sunburns in 
service.  Although the Board does not necessarily believe 
that the RO should have noted this in the opinion request, 
the fact remains that the veteran concedes that he did not 
receive treatment for sunburn in service.  Therefore, the 
notation of this in the opinion request is of no 
significance.  Moreover, as previously noted, the examination 
report reflects that the examiner based her conclusion on a 
through review of the claims files and provided reasoning for 
her opinion. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Service connection for skin cancer is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

